FILED
                     UNITED STATES COURT OF APPEALS                           MAR 03 2011

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




MUKESH SINGH, A# 73-218-766,                    No. 03-72088

               Petitioner - Appellant,          D.C. No. 2:09-cv-00397-JLR
                                                Western District of Washington,
  v.                                            Seattle

ERIC H. HOLDER, Jr., Attorney General,
Attorney General of the United States; et       ORDER
al.,

               Respondents - Appellees.


Before: B. FLETCHER, PAEZ, and IKUTA, Circuit Judges.

        The court’s Order, filed on December 21, 2006, denying Petitioner’s

Renewed Motion to Reinstate is VACATED. Petitioner’s Motion to Reinstate

Petition for Review, filed on January 12, 2009 is GRANTED. The Clerk’s Office

shall set a renewed briefing schedule.

        Petitioner’s Motion to Reinstate, filed on November 30, 2006, is DENIED as

moot.